DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,508,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on March 16,2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest of the arrangement of the first and second gate electrode relative to the isolation region, as recited in independent claims 1, 11 and 17.
Claims 2-10, 12-16, 18-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811